CORRECTED ALLOWABILITY NOTICE

Response to Amendment
	The amendment(s) filed 1/21/2021 by the Applicant is response to the previous Office action mailed 10/22/2020 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn (in response to the amended claims(s)).

Election/Restrictions
Claim 2 is allowable. Claim 23, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 7/16/2020, is hereby withdrawn and claim 23 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9, 11-14 and 16-26 are allowable over the prior art of record. The closest prior art of record includes US 20140276196 A1 to Niederauer et al., US 20100022910 A1 to Lane et al., and US 20080214952 A1 Mir et al. 
The prior art of record fails to disclose, teach or fairly suggest, alone and in combination, the limitation of Claim 1, including a container unit comprising a plurality of cavities each configured to receive an allergen container having an allergen in a concentration, the allergen container comprising a supporting material and a pricking tool having a pricking tip facing in the direction of a cavity opening, wherein the allergen container is separate from the container unit comprising the plurality of cavities, and a supporting material configured to be compressed when a pressure force is applied on the second surface of a container unit, thereby causing the pricking tool to be displaced from a first position, wherein the pricking tip is at a first distance from the first surface, to a second position, wherein the pricking tip is at a second distance from the first surface.
While the prior art teaches containers with first and second flat surfaces and a frame forming a sidewall of allergen containers, pluralities of cavities for receiving allergens and/or pricking tools, the prior art does not describe allergen containers that are separate from the cavities, where a compression applied to a surface of the device causes the pricking tool within the allergen containers (and the allergen containers being located in the cavities) to move from a first position to a second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791